Citation Nr: 0703518	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for the veteran's left eye corneal scar residuals.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's iron-deficiency anemia.  

3.  Entitlement to an initial compensable disability 
evaluation for the veteran's hypertension.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1984 to January 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Washington, DC, Regional Office which, in pertinent part, 
established service connection for left eye corneal scar 
residuals, iron-deficiency anemia, and hypertension and 
assigned noncompensable evaluations for those disabilities.  
The veteran subsequently moved to Illinois and his claims 
file was transferred to the Chicago, Illinois, Regional 
Office (RO).

The Board observes that the veteran has appealed from initial 
evaluations assigned for his service-connected left eye 
disability, iron deficiency anemia, and hypertension.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to initial compensable disability evaluations for 
the veteran's left eye corneal scar residuals; 
iron-deficiency anemia; and hypertension. The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The issue of an initial compensable evaluation for the 
veteran's hypertension is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran's left eye corneal scar residuals have been 
objectively shown to be 


manifested by no more than a one-half millimeter corneal scar 
temporal to the pupil.  He has bilateral vision correctable 
to 20/20.  

2.  The veteran's iron-deficiency anemia has been objectively 
shown to be essentially asymptomatic with a hemoglobin level 
of 11.8 gm/100 ml on the most recent VA evaluation of record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the veteran's left eye corneal scar residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.20, 4.75, 4.83a, 4.84a, 
Diagnostic Codes 6027, 6079 (2006).  

2.  The criteria for an initial compensable evaluation for 
the veteran's iron-deficiency anemia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.119, Diagnostic Code 7700 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluations of the veteran's service-connected left eye 
corneal scar residuals and iron-deficiency anemia, the Board 
observes that the VA issued VCAA notices to the veteran in 
September 2003 and April 2006 which informed him of the 
evidence generally needed to support the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The September 2003 VCAA notice 
was issued to the veteran prior to the February 2004 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  

Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to the issues of initial compensable evaluations 
for his left eye disability and his iron-deficiency anemia as 
a preponderance of the evidence is against his claims and the 
notice deficiencies are thus rendered moot.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Left Eye Corneal Scar Residuals

A.  Historical Review

The veteran's service medical records indicate that he had a 
metallic foreign body removed from his left eye.  A September 
2003 optometric evaluation notes that the veteran exhibited 
an old left eye corneal scar measuring one millimeter.  In 
February 2004, the RO established service connection for left 
corneal scar residuals and assigned a noncompensable 
evaluation for that disability.  


B.  Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  The rating schedule 
does not specifically address corneal scars.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under provisions of the rating 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(2006).  The Board finds that the veteran's service-connected 
chronic left eye corneal scar residuals are most closely 
analogous to a pre-operative traumatic cataract as both 
disorders are manifested by similar symptomatologies and 
associated impairment.  A pre-operative traumatic cataract is 
to be evaluated based on the associated visual impairment.  
38 C.F.R. § 4.84a, Diagnostic Code 6027 (2006).  

Evaluations for visual acuity impairment range from 
noncompensable to 100 percent based on the degree of 
impairment.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 
(2006).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a 
(2006).  Evaluations for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2006).  

Vision in both eyes correctable to 20/40 warrants a 
noncompensable evaluation.  A 10 percent requires vision in 
one eye correctable to 20/50 and vision in the other eye 
correctable to 20/40; vision in both eyes is correctable to 
20/50; vision in one eye correctable to 20/70 and vision in 
the other eye correctable to 20/40; or vision in one eye 
correctable to 20/100 and vision in the other eye correctable 
to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 
(2006).  

At a September 2003 VA examination for compensation purposes, 
the veteran was noted to have had a metallic foreign body 
removed from his left eye in 2002.  On examination of the 
left eye, the veteran exhibited a small one-half millimeter 
scar temporal to the pupil and bilateral vision correctable 
to 20/20.  Assessments of a mild refractive error, a 
"metallic foreign body removed from left cornea 2002;" and 
a "small corneal scar left eye due" to the metallic foreign 
body removal were advanced.  

In his May 2004 notice of disagreement, the veteran conveyed 
that: his left eye was "extremely sensitive to sweat;" he 
needed glasses for daily activities such as driving; and he 
periodically used eye drops to keep his left eye moist.  He 
believed that his left eye disability merited assignment of a 
10 percent evaluation.  

In his May 2004 Appeal to the Board (VA Form 9), the veteran 
reiterated that he needed to periodically use eye drops to 
moisten his left eye and a 10 percent evaluation was merited 
for his left eye disability.  He conveyed that he could not 
use contacts and was not a candidate for laser eye surgery as 
a consequence of his left cornea scar residuals.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's left eye corneal scar residuals have been 
objectively shown to be manifested by no more than a healed 
one-half millimeter scar temporal to the pupil.  The veteran 
was reported to have bilateral vision correctable to 20/20.  
In light of such findings, the Board concludes that a 
compensable evaluation is not warranted for the veteran's 
left eye cornea scar residuals.  


III.  Iron-Deficiency Anemia

A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with iron-deficiency anemia.  In February 2004, the 
RO established service connection for iron-deficiency anemia 
and assigned a noncompensable evaluation for that disability.  

B.  Evaluation 

Asymptomatic hypochromic-microcytic and megaloblastic anemia 
such as iron-deficiency and pernicious anemia manifested by a 
hemoglobin level of 10 gm/100 ml or less warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
a hemoglobin level of 10 gm/100 ml or less with findings such 
as weakness, easy fatigability, or headaches.  38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (2006).  

At the September 2003 VA examination for compensation 
purposes, the veteran reported that he was "very active 
physically;" ran "3-4 miles 4-5x/week, exercises on a 
bicycle 3-4x/week, and walks as often as possible."  He 
denied experiencing shortness of breath or undue fatigue.  
Contemporaneous laboratory studies revealed a hemoglobin 
level of 11.8 gm/100 ml.  The veteran was diagnosed with 
iron-deficiency anemia.  

In his May 2004 notice of disagreement, the veteran advanced 
that it was "highly likely that [his iron-deficiency anemia 
symptoms] have affected my stamina."  In his May 2005 Appeal 
to the Board (VA Form 9), the veteran conveyed that his 
anemia was chronic in nature and merited assignment of a 20 
percent evaluation.  

The veteran's iron-deficiency anemia has been objectively 
shown to be essentially asymptomatic and manifested by a 
hemoglobin level of 11.8 gm/100 ml.  Such findings do not 
warrant the assignment of a compensable evaluation.  


ORDER

An initial compensable evaluation for the veteran's left eye 
corneal scar residuals is denied.  

An initial compensable evaluation for the veteran's 
iron-deficiency anemia is denied.  

REMAND

The veteran asserts that the record supports the assignment 
of an initial compensable evaluation for his hypertension.  
In reviewing the report of the September 2003 VA examination 
for compensation purposes, the Board observes that the 
veteran reported that he had been diagnosed with hypertension 
in approximately June 2003 and had not been "given any 
medication, but he has decreased his salt."  On examination, 
the veteran exhibited blood pressure readings of 130/80, 
130/80, and 124/74.  The veteran was diagnosed with 
"hypertension with good control of blood pressure."  The VA 
examination for compensation purposes was conducted prior to 
the veteran's January 2004 service separation.  An October 
2003 Air Force treatment record states that the veteran 
exhibited blood pressure readings of 156/92, 140/80, and 
154/82.  The veteran was prescribed Ramipril for his 
hypertension.  

In his May 2004 notice of disagreement, the veteran related 
that he had been prescribed blood pressure medication for his 
hypertension.  In his May 2005 Appeal to the Board (VA Form 
9), the veteran clarified that he took prescribed Ramipril 
for his hypertension.  He had been told by a treating 
military physician that he would be required to take the 
medication for the remainder of his life.  

The veteran's hypertension apparently increased in severity 
following his September 2003 pre-discharge VA examination for 
compensation purposes.  The veteran has not been afforded a 
post-service VA examination for compensation purposes to 
ascertain the current nature and severity of his 
service-connected hypertension.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his 
hypertension including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his hypertension.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

3.  Then readjudicate the veteran's 
entitlement to an initial compensable 
evaluation for his hypertension.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


